Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 1of8

AO 2453 (Rev. O9/19) — fudgment In a Criminal Case (form modified within District on Sept. 30, 2019)

 

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Southern District of New York
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥. }
Joachim Alexander von der Goltz } Case Number: S7 18 cr 693

} USM Number: 87558-0584

) Michael Dry/Daniel Walfmuth

} Defendant's Attomey
THE DEFENDANT:
wi pleaded guilty to counts) one, two and three
Ci pleaded nolo contendere to count{s)

which was accepted by the court.
(1 was found guilty on couni{s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses;
Title & Section Nature of Offense Offense Ended Count
18 USC 374 conspiracy to commit tax evasion and conspiracy to defraud = 12/31/2016 one
the United States
26 USC 7206(1} fraud and false statements 5/5/2016 two
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
(7 The defendant has been found not guilty on count(s}
Wi Count(s) _ any open Cis Mare dismissed on the motion of the United States,

 

_ itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstatices.

3/4/2021

Date of Imposition “ke

Signature of Judge

 

LUST SENY
ROCUMENT
ELECTRONICALLY FILED sappoot
poche Date

DATE TILER: 3/4 y%h

 

janet

Richard M. Berman, U.S.D.J.
Name and Title of Judge

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 2 of 8

AG 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1A .
Judgment—-Page 2 of

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: S718 cr 693

ADDITIONAL COUNTS OF CONVICTION

 

Title & Section Nature of Offense Offense Ended Count
31 USC 5314, 5322(a}, willful failure to flle reports of foreign bank and financial 42/31/2016 three
34 CFR 1010.350, accounts

4040,.306(e,d), and
1010.840(b}, 18 USG 2

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 3 of 8

AO 245B (Rey. 0¥19) Fudgiuent in Criminal Case

Sheet 2 — Imprisonment

Judgment — Page 3 of

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: S87 18cr 693

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
time served

The court makes the following recommendations to the Bureau of Prisons:

Cl The defendant is remanded to the custody of the United States Marshal.

C1 The defendant shall surrender to the United States Marshal for this district:

11 at Coam 4 pm on
FE] as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution desi gnated by the Bureau of Prisons:

FE] before 2 p.m. on

 

LO as notified by the United States Marshal.

[} as notified by the Probation or Pretrial Services Office.

RETURN

T have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 4 of 8

AO 245B (Rev. 09/19} Judgment ina Criminai Case

Sheet 3 —~- Supervised Release

Judgment—Page 4 oof a:

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: 87 18cr 693

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of

oe bo

7.

3 years on counts one and three to run concurrently with 4 year on count two.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance,
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(0 The above drug testing condition is suspended, based on the court's determination that you
pose a low tisk of future substance abuse. (check if applicable)

CJ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. feleck if applicable)

(C) You must cooperate in the collection of DNA as directed by the probation officer. (check if'applicable)

CO You raust comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C, § 20901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, of any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (ohack if appiteable)

C1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 5of 8

AQ 245B (Rev.09/19} Judgment ina Criminal Case
Sheet 34 — Supervised Release

judgment--Page 5 of 3
DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: 87 18 cr 693

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision, These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

3, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to vistt you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view,

4. You must work full time (at least 30 houts per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

& You rust not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

Li. You must not act or make any agreement with a law enforcement agency fo act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.2ov,

Defendant's Signature Dats

 

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 6 of 8

AG 2458 (Rev, 09/19) Judgment ina Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 6 of 8

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: $7 18 cr 693

SPECIAL CONDITIONS OF SUPERVISION

4-Defendant shall cooperate with the Department of Homeland Security - Bureau of Citlzenship and Immigration Services
(BCIS), proceedings to determine his status In the United States and abide by its rules, regulations and laws;

9- Defendant shall participate in weekly therapeutic individual counseling by a licensed therapist. The defendant may be
required to contribute to the costs of services rendered (copayment) in an amount to be determined by the probation
officer, based on ability to pay or availability of third party payment,

3.. Defendant shall be supervised in his district of residence;

4- Defendant shall report to probation within 48 hours of release from custody;

§- The parties and probation shall participate In a supervised release hearing with the Court on April §, 2024 at 11:30 am,
6- The terms of supervised release may not be modified without prior approval of the Gourt.

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 7 of 8

AQ 245B (Rev. 09/19} Judgment in a Crinsinal Case
Sheet § — Criminal Monetary Penalties

Judgment — Page 7 of a

 

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: 87 18 cr 693

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* IVTA Assessment**
YOTALS $ 300,00 $ 230,365.00 3 0.00 $ 0.00 $ 0.00
(] The determination of restitution is deferred until _ An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Tf the defendant makes a pattial payment, each payee shall receive an approximately roportioned ayment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C, § 3664(), all nonfederal victims must be paid
before the Linited States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
internal Revenue Service $230,365,00 $230,365.00 100%
TOTALS $ 230,365.00 $ 230,365.00

Restitution amount ordered pursuant to plea agreement $

 

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C, § 3612(f), All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not lave the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe (J fine (1 restitution.

C1 the interest requirement for the [J fine (1 restitution is modified as follows:

* Amy, Vicky, and And. Child Pomography Victim Assistance Act of 2018, Pub. L. No. 115-299.

#* Justice for Victims o Trafficking ot of 2015, Pub. L. No, 114-22, .

4# Findings for the total amount of losses are required under Chapters 109A, 110, LLOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996,

 

 
Case 1:18-cr-00693-RMB Document 292 Filed 03/04/21 Page 8 of 8

AO 245B (Rev. 09/19) Judgment ina Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 8 of 8

 

DEFENDANT: Joachim Alexander von der Goltz
CASE NUMBER: 87 18 cr 693

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum paymentof$ 300.00 due immediately, balance due

T] not jater than ,or
WW) imaccordancewith  C, O BD, OF E,or iv] F below; or

B (1 Payment to begin immediately (may be combined with Mc, (1D,er [)F below); or

c 1 Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of
(2.g., months or years}, to commence (2.2., 30 or 60 days) after the date of this judgment; or
D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a periad of
{e.g., months or years), to commence (¢.2., 30 or 60 days) after release from imprisonment to @

term of supervision; or

E (Payment during the term of supervised release will commence within fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F YW Special instructions regarding the payment of criminal monetary penalties:
With regard to the restitution owed, the defendant has made full payment of the restitution by submitting a
cashier's check for $230,365.00 te Agent Quoc Tuan Nguyen of the Internal Revenue Service ("IRS") — Criminal
Investigation, who is the Government's case agent in this matter.

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment.’ All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1 Joint and Several

Case Number , .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
fincluding defendant number) Total Amount Amount if appropriate

C)_ The defendant shall pay the cost of prosecution.
[} The defendant shall pay the following court cost{s):

[1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (® fine interest, (7) comunity restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 

 
